UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 29, 2010 (Date of Report: Date of earliest event reported) Calibrus, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53408 86-0970023 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) 1225 W. Washington Street, Suite 213, Tempe AZ85281 (Address of principal executive office) Registrant's telephone number, including area code: (602) 778-7516 NA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements, which reflect our views with respect to future events and financial performance. These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements. These forward-looking statements are identified by, among other things, the words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may cause actual results to differ from those projected include the risk factors specified below. Item 3.02 Unregistered Sales of Equity Securities. Calibrus, Inc. (the “Company”) has been selling up to 150 units consisting of five thousand dollars ($5,000)in Debentures of the Company and twenty five hundred (2,500) common stock purchase warrants (the “Units”) for total offering proceeds of $750,000.Each convertible debenture is convertible into shares of common stock of the Company at the lower of $1.50 per share or the price of any additional private placement of the Company in the next twelve months and bears interest at the rate of 12% per annum (the “Debentures”).Each common stock purchase warrant entitles the holder to purchase one share of the Company’s common stock for each warrant held at the warrant exercise price of the lower of (i) one dollar and ninety-five cents ($1.95) per share, or (ii) one hundred thirty percent (130%) of the per share price paid by any investor in a private placement by the Company of shares of its common stock at any time in the next twelve months(the “Warrants”).The Warrants are only exercisable if the Debentures, which are part of the underlying Unit, are converted into shares of the Company’s common stock.On March 29, 2010, the Company completed the sale of the balance of the 150 Units for total proceeds of $750,000.Since demand for the Units exceeded the 150 Units originally authorized to be sold, management increased the offering to 200 Units for total proceeds of $1,000,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Calibrus, Inc. By: /s/ Kevin Asher Date: March 29, 2010Kevin Asher, CFO
